Citation Nr: 0315094	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 60 percent, to 
include an award of a 100 percent rating, for rheumatic heart 
disease, status post aortic valve replacement, prior to April 
6, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from July 1962 until February 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1995 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.  By rating decision in January 1998, a 100 percent 
rating was assigned for the disability at issue effective 
from October 27, 1994, the date of receipt of the increased 
rating claim, with restoration of a 60 percent rating from 
December 1, 1996.  By rating decision dated in May 1999, a 
100 percent rating was assigned effective from April 6, 1999.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Board notes that a September 2001 letter informed the 
veteran of the VCAA.  In the second paragraph of that 
correspondence assured the veteran that, within the course of 
the letter, he would be told what evidence was necessary to 
establish his claim and whether he or VA would be responsible 
for obtaining such evidence.  Moreover, the letter promised 
to describe whatever development had already been undertaken 
in the development of his claim.  However, a review of that 
document reveals that the veteran was not adequately apprised 
as to any of these matters.  The letter did not state in 
specific terms what evidence was needed in order for the 
veteran to succeed in his claim of entitlement to an earlier 
effective date.  Moreover, the division of responsibilities 
between VA and the claimant were not discussed.  Finally, the 
letter did not explain what measures, if any, had already 
been undertaken on his behalf.  Thus, the September 2001 
letter does not satisfactorily comply with the VCAA or with 
Quartuccio.

Under the circumstances, this case is REMANDED for the 
following:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.   The RO should send 
the veteran a letter informing him of 
VA's duty to notify and assist under the 
VCAA.  The letter should specifically 
advise the veteran that submission of 
competent (clinical) evidence of 
increased disability, consistent with 
specifically outlined applicable rating 
criteria, at any time during the rating 
period on appeal from December 1, 1996 to 
April 16, 1999, would be useful in 
establishing his claim.  The veteran 
should also be advised of the development 
the VA will undertake.

Should the veteran submit any additional 
evidence or information in response to 
such correspondence, then the RO should 
readjudicate the claim, considering any 
newly submitted evidence.  Moreover, if 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




